Citation Nr: 0918186	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  03-22 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, including essential tremor.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to 
November 1974.  His discharge after only 9 months of service 
was apparently because an enlistment contract guarantee 
regarding the veteran's assignment to a particular military 
occupational specialty with a particular unit and particular 
training could not be fulfilled, and he elected separation 
from service.  

This appeal arises from March and April 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The Veteran's claims were remanded by the Board of Veterans' 
Appeals (Board) in September 2006 and 2007.  The development 
ordered has been completed to the extent possible.  Stegall 
v. West, 11  Vet. App. 268 (1998).  

The issue of entitlement to TDIU is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  Service treatment records document the Veteran's reported 
history of a head injury in service.  

2.  Competent medical evidence has linked the Veteran's 
development of a tremor to the head injury in service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a head 
injury, claimed as a tremor, have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has resolved the claim favorably, for that reason 
there can be no prejudice due to any defect associated with 
VA compliance with the duties to notify or to assist, 
consistent with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
and 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Therefore, no further discussion is warranted on 
this matter.  

Service Connection

The Veteran is seeking service connection for tremors which 
he asserts began after he fell from a pole in service and 
sustained a head injury.  

The veteran's military occupational specialty in service was 
field wireman, which included training in pole climbing, that 
he completed on May 13, 1974.

The service treatment records do not include any entries 
showing any treatment, complaints or diagnoses identified as 
related to head injury.  They do include, however, a Report 
of Medical History at the time of his entrance into service 
in February 1974, on which he indicated that he never had, 
nor did he currently have a head injury.  At the time of his 
separation from service in November 1974, however, when he 
prepared a Report of Medical History in connection with his 
discharge medical examination he indicated that he then had a 
history of a head injury.  Nevertheless, there were no 
abnormalities noted on clinical evaluation, and no comment 
was made with respect to this history by the examiner.  

Post service records indicate that the veteran was diagnosed 
to have Parkinsonian like syndrome in April 1977, with a 
brain computed tomography (CT) scan showing some mild to 
moderate ventricular dilatation with no mass lesions present, 
and an EEG showing a single episode of high voltage discharge 
slow wave activity. (The actual record of these findings are 
not available but this was reported in later private 
records.)  

VA records in March 1985 noted a CT scan of the head was 
normal.  The Veteran gave a history of the tremors beginning 
in 1974.  They occurred occasionally and involved the right 
hand and head.  There was no family history of tremors.  In 
April 1985 the examiner noted there was idiopathic action 
tremors, of unknown etiology.  

October 1987 VA records noted history of an automobile 
accident in 1979.  

In February 1988, the impression was the Veteran had probable 
benign familial tremor.  

March 1989 VA notes indicated the Veteran had nervousness 
which reportedly had its onset in January 1989 when he was 
involved in a motor vehicle accident.  He was reportedly 
hospitalized with facial fractures, but no apparent head 
injury was noted in the current record.  Since that time his 
main symptom had been trembling.  

February 1990 private medical records summarized the 
Veteran's history as follows:  In 1977, the Veteran was 
diagnosed as having Parkinsonian-like syndrome.  His hands 
exhibited a significant tremor and his head cogwheeled.  He 
had been in a motor vehicle accident, first in 1979, when he 
struck the left frontal lobe of his head and was unconscious 
for 10 to 15 minutes, broke both mandibles and his left 
maxilla.  Subsequently, in January 1989 he was in another 
motor vehicle accident which the Veteran stated exacerbated 
his tremors.  

A January 1992 VA examination report noted the prior 
diagnosis of Parkinson's disease was in error, and the 
Veteran had a benign essential (idiopathic) tremor.  The 
Veteran told a VA examiner in January 1992 that prior to the 
automobile accident in 1989 he had a slight tremor.  

A March 1998 affidavit from the Veteran's physician, M. L. 
Lovejoy, MD., indicates the Veteran had difficulty with a 
tremor prior to his motor vehicle accident in 1989.  He first 
saw and treated the Veteran in February 1990.  

A VA examination was conducted in April 2000.  The VA 
physician diagnosed a tremor which the Veteran had since at 
least 1979, which had gotten worse in the 1980's when the 
Veteran was in a motor vehicle accident.  

The Veteran submitted a March 2003 letter from his physician, 
B. B. Hollins, D.O.  It reads as follows:

(The Veteran) has a severe tremor.  It 
has not been controlled with medication.  
He is limited as to what he can do as a 
result of the tremor.  

(He) was injured while in the military 
many years ago.  He apparently fell from 
a telephone pole.  His entry physical 
into the military did not mention any 
tremor, but he had the tremor on 
discharge.  His tremor has worsened over 
the years, and has limited his function 
considerably.  

It is likely the cause of the tremor is a 
result of central nervous system insult 
incurred at that time.  

A March 2003 letter from the Veteran's physician, C. E. 
Anderson, MD., reads as follows:

(The Veteran) has been a patient of mine 
since 01/06/2003.  He has a severe 
handicap of benign essential tremor.  Due 
to the tremor, he is unable to use a 
regular telephone since he cannot hold 
the receiver to his ear and there is no 
way that he can use a cell phone.  

On reviewing his past medical history, I 
find that he suffered a head injury while 
in the army during basic training.  
Apparently he was being trained to climb 
telephone poles when he lost his footing 
and fell approximately 20 feet to the 
ground striking his head.  Review of his 
entrance and discharge military records 
confirm that he had the head injury 
sometime between his entrance exam and 
his discharge exam.  

Therefore it is my opinion that the 
present diagnoses of severe benign 
essential tremor is service connected as 
the result of the fall and the head 
injury.  

The Board remanded the Veteran's claim and requested a review 
of his medical record and a medical opinion.  In September 
2008, a VA neurologist wrote the following opinion:  

There is no specific documentation of the 
fall and/or head injury in the military 
medical record provided in the C-file.  
He states on several occasions that the 
tremor grew worse with time, and this is 
consistent with the medical records.  He 
particularly notes increased tremor after 
subsequent auto accidents, that occurred 
several years later as a civilian.  

He has been examined by several 
neurologists at TVHS, including myself, 
and felt to have a postural/kinetic 
tremor consistent with essential tremor.  
The records indicate that he has failed 
to benefit, from primadone or 
propranolol/atenolol therapy for the 
tremor, but there is no indication of 
ever having tried any anticonvulsants, 
such as gabapentin or topiramate.  In 
1977, he was erroneously regarded by one 
examiner as having "Parkinsonian" 
features, and head CT was read as having 
large ventricles and EEG showing a single 
brief burst of activity.  Subsequent head 
scans read as normal.  

The history in this veteran is consistent 
with essential tremor.  Although there 
are a few reports of postural/kinetic 
tremor after sometimes trivial head 
trauma, any underlying pathophysiological 
link is unknown.  Thus, his claim that he 
developed a mild tremor at some point 
after the fall in the military may be 
valid, the much more severe version that 
he manifests now is difficult to 
attribute solely to his military 
accident.  Thus it is at least as likely 
as not that his original, mild tremor was 
related to his claimed fall with head 
injury while the military.  However, the 
subsequent course is not consistent with 
merely the original injury and may 
reflect the effect of his two subsequent 
car accidents and/or the natural history 
of typical non-traumatic essential 
tremor.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

VA and private records establish a current diagnosis of 
tremors, as required by element number one.  

Service personnel records are consistent with the Veteran's 
contention that he was a wireman in service and that his 
training included climbing poles in service.  There is also 
documentation of a history of a head injury in service as 
reflected in his report of medical history at service 
separation.  These facts support a finding that a head injury 
occurred in service, consistent with the second requirement 
for service connection.  

As to element three, all of the physicians who offered 
opinions, have linked the current tremors to the head injury 
in service.  They only disagree as to the degree of severity 
of the tremors related to the fall in service.  That is a 
question to be addressed when rating the disorder, and is not 
relevant to the current issue before the Board.  As all of 
the medical opinions in the claims folder link some current 
disability to a head injury in service, service connection 
for residuals of a head injury in service, claimed as 
tremors, is warranted.  


ORDER

Service connection for residuals of head injury, claimed as 
tremors, is granted.  


REMAND

The Veteran is seeking entitlement to TDIU.  Previously, the 
RO denied the Veteran's claim for TDIU on the basis that the 
Veteran did not have any service connected disabilities.  The 
grant of service connection for residuals of head injury, 
claimed as tremors, has resulted in there being a service-
connected disability.  

The Veteran's service-connected residuals of head injury, 
claimed as tremors, have not been assigned a disability 
rating.  That issue is inextricably intertwined with the 
issue of entitlement to TDIU.  Entitlement to TDIU is based 
in part, on the percentage disability ratings assigned for 
the Veteran's service connected disability.  See 38 C.F.R. 
§ 4.16 (2008).  The claim must be remanded for a disability 
rating to be assigned and for the issue of entitlement to 
TDIU be readjudicated based on the grant of service 
connection for residuals of head injury, claimed as tremors.  

Accordingly, the case is REMANDED for the following actions:

1.  After undertaking any indicated 
development, VA should assign a 
disability rating for the now service 
connected residuals of head injury, 
claimed as tremors.  

2.  The claim for entitlement to TDIU 
should then be readjudicated.  

3.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


